    Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 1 of 21 PageID #: 733



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

GUY ZINSELMEIER,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
         v.                                       )      No. 4:20 CV 255 CDP
                                                  )
KILOLO KIJAKAZI, Acting                           )
Commissioner of Social Security,1                 )
                                                  )
               Defendant.                         )

                             MEMORANDUM AND ORDER

         Plaintiff Guy Zinselmeier brings this action under 42 U.S.C. §§ 405 and 1383

seeking judicial review of the Commissioner’s final decision denying his claims for

disability insurance benefits (DIB) under Title II of the Social Security Act, 42

U.S.C. §§ 401, et seq., and for supplemental security income (SSI) under Title XVI

of the Act, 42 U.S.C. §§ 1381, et seq. For the reasons that follow, I will reverse the

decision and remand for further proceedings.

                                    Procedural History

         On January 20, 2017, the Social Security Administration denied Zinselmeier’s

September 21, 2016 applications for DIB and SSI, in which he claimed he became

disabled at 53 years of age on December 30, 2015, because of right-hand tremors,


1
 On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration. She is substituted for former Commissioner Andrew Saul as defendant in this
action. See Fed. R. Civ. P. 25(d).
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 2 of 21 PageID #: 734



short-term memory loss, high blood pressure, anxiety, and panic attacks. A hearing

was held before an administrative law judge (ALJ) on August 1, 2018, at which

Zinselmeier testified. A vocational expert (VE) was available at the hearing but did

not testify. Upon being advised by the ALJ at the hearing that he would “grid out”

with a restriction to light work if his onset of disability was at age 55, Zinselmeier

amended his alleged onset date to February 28, 2017, which was the day before his

55th birthday. He acknowledged and agreed that, in so doing, he waived any claim

to benefits before that date. Thirty days after the hearing, the ALJ propounded

written interrogatories to the VE, and Zinselmeier’s counsel did not object to the

VE’s answers being admitted into the record. Counsel neither commented on the

answers nor propounded any interrogatories of his own to the VE.

      On March 13, 2019, the ALJ denied Zinselmeier’s claims for benefits, finding

that Zinselmeier had the residual functional capacity (RFC) to perform medium

work, and that the VE’s interrogatory answers supported a finding that Zinselmeier

could perform medium and light work that exists in significant numbers in the

national economy. On January 10, 2020, the Appeals Council denied Zinselmeier’s

request for review of the ALJ’s decision. The ALJ’s decision is thus the final

decision of the Commissioner.

      In this action for judicial review, Zinselmeier claims that the ALJ’s

statements at the administrative hearing caused him to believe that he would be


                                          -2-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 3 of 21 PageID #: 735



awarded benefits as of his 55th birthday, which is why he amended his alleged onset

date and did not challenge the VE’s interrogatory answers or file a post-hearing

brief. Zinselmeier argues that the ALJ’s adverse decision is thus based on an

underdeveloped record. Zinselmeier also contends that the ALJ’s RFC

determination that he can perform medium work despite the tremors with his right

hand and arm is not supported by substantial evidence on the record as a whole. He

asks that I reverse the ALJ’s decision and award benefits or, alternatively, remand

the matter to the Commissioner for additional proceedings before a different ALJ.

      I will reverse the Commissioner’s decision and remand for further

proceedings, including further development of the record. I will deny Zinselmeier’s

request that I order the case reassigned to a different ALJ.

              Medical Records and Other Evidence Before the ALJ

      Zinselmeier filed his applications for disability benefits and supplemental

security income in September 2016 claiming that he became disabled in December

2015 at 53 years of age, primarily because of progressive and debilitating tremors

affecting his dominant right hand and arm. Zinselmeier had had tremors for several

years, but the condition worsened over time – to the extent that he could no longer

write, handle tools, or perform his work as a service technician. The tremors are

undetectable when Zinselmeier’s right arm is at rest; but during purposeful,

voluntary movement of the right hand to perform a task – such as reaching or


                                          -3-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 4 of 21 PageID #: 736



grasping – the tremors increase in intensity, making it difficult for him to perform

such tasks. Zinselmeier has also recently begun to experience slight tremors of the

left hand and left foot. Diagnostic testing has yielded inconclusive results.

Medication prescribed for the tremors is continually adjusted and provides only

slight, short-term relief. Zinselmeier also has bilateral hip pain for which he

receives injection therapy, hypertension, and anxiety and depression for which he

takes medication.

      Zinselmeier turned 55 on March 1, 2017.

      During the administrative hearing on August 1, 2018, the ALJ remarked that

she would need to perform an RFC analysis if she were to restrict Zinselmeier to

light work, but that an amended alleged onset date of disability to age 55 “would

absolutely grid him out at light . . . [e]ven the full range[.]” (Tr. 48-49.) The ALJ

asked counsel if Zinselmeier would be interested in amending his alleged onset date

to age 55, and Zinselmeier agreed to do so. The ALJ then remarked that during her

pre-hearing review of the record, she focused on Zinselmeier’s ability to perform

light work but that if she could find enough support in the record to find Zinselmeier

restricted to sedentary work, she would move his disability onset to an earlier date.

(Tr. 49-50.) “[O]ne way or another,” the ALJ said, “you’re going to have that as at

least the onset date of that.” (Tr. 50.)

      In her written decision entered March 18, 2019, the ALJ found that


                                           -4-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 5 of 21 PageID #: 737



Zinselmeier had the RFC to perform a limited range of medium work, and she

concluded that Zinselmeier was not disabled from his original onset date of

December 30, 2015, through the date of the decision. (Tr. 18-29.)

      With respect to the medical records and other evidence of record, I adopt

Zinselmeier’s recitation of facts set forth in his Statement of Uncontroverted

Material Facts (ECF 16) to the extent they are admitted by the Commissioner (ECF

17-1). To the extent the Commissioner disputes whether the ALJ agreed that

Zinselmeier would “grid out” or that Zinselmeier successfully amended his alleged

onset date of disability, these disputes and other additional specific facts are

discussed as needed to address the parties’ arguments.

                                      Discussion

A.    Legal Standard

      To be eligible for DIB and SSI under the Social Security Act, Zinselmeier

must prove that he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th

Cir. 2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th

Cir. 1992). The Social Security Act defines disability as the inability “to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). An individual will be declared disabled


                                          -5-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 6 of 21 PageID #: 738



“only if his physical or mental impairment or impairments are of such severity that

he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920; Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The first three steps involve a determination

as to whether the claimant is currently engaged in substantial gainful activity;

whether he has a severe impairment; and whether his severe impairment(s) meets or

medically equals the severity of a listed impairment. At Step 4 of the process, the

ALJ must assess the claimant’s RFC – that is, the most the claimant is able to do

despite his physical and mental limitations, Martise v. Astrue, 641 F.3d 909, 923

(8th Cir. 2011) – and determine whether the claimant is able to perform his past

relevant work. Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC

assessment occurs at fourth step of process). If the claimant is unable to perform his

past work, the Commissioner continues to Step 5 and determines whether the

claimant can perform other work as it exists in significant numbers in the national

economy. If so, the claimant is found not to be disabled, and disability benefits are

denied.


                                         -6-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 7 of 21 PageID #: 739



      The claimant bears the burden through Step 4 of the analysis. If he meets this

burden and shows that he is unable to perform his past relevant work, the burden

shifts to the Commissioner at Step 5 to produce evidence demonstrating that the

claimant has the RFC to perform other jobs in the national economy that exist in

significant numbers and are consistent with his impairments and vocational factors

such as age, education, and work experience. Phillips v. Astrue, 671 F.3d 699, 702

(8th Cir. 2012). If the claimant has nonexertional limitations, the Commissioner

may satisfy her burden at Step 5 through the testimony of a vocational expert. King

v. Astrue, 564 F.3d 978, 980 (8th Cir. 2009).

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well as

any evidence that fairly detracts from the decision. McNamara v. Astrue, 590 F.3d

607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to draw

two inconsistent positions and the Commissioner has adopted one of those positions,


                                          -7-
    Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 8 of 21 PageID #: 740



I must affirm the Commissioner’s decision. Anderson v. Astrue, 696 F.3d 790, 793

(8th Cir. 2012). I may not reverse the Commissioner’s decision merely because

substantial evidence could also support a contrary outcome. McNamara, 590 F.3d

at 610.

B.       The ALJ’s Decision

         The ALJ found that Zinselmeier met the requirements of the Social Security

Act through December 30, 2020 (Tr. 19), and that he had not engaged in substantial

gainful activity since December 30, 2015. (Tr. 20). The ALJ found that

Zinselmeier’s degenerative disc disease and essential tremor were severe

impairments, but that they did not meet or medically equal a listed impairment in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 20-24.)2 The ALJ found that

Zinselmeier had the RFC to perform medium work except that he must “never climb

ropes, ladders, or scaffolds; no limitation on left upper extremity; can frequently

grasp/handle, occasionally finger, and write with the right upper extremity; and must

avoid all exposure to unprotected heights.” (Tr. 24.)

         The ALJ determined that Zinselmeier could not perform his past relevant

work as a health equipment servicer. Considering Zinselmeier’s RFC and his age,

education, and work experience, the ALJ found that interrogatory answers given by




2
  The ALJ determined that Zinselmeier’s claimed mental impairments, hypertension, obesity, and
alcohol use were not severe. Zinselmeier does not challenge this finding.
                                             -8-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 9 of 21 PageID #: 741



a VE supported a conclusion that Zinselmeier could perform medium work as it

exists in significant numbers in the national economy, and specifically, as a machine

feeder, stubber, and linen room attendant, as well as light work as a housekeeping

cleaner, automated spinning lathe operator, and courier. The ALJ thus found that

Zinselmeier was not under a disability from December 30, 2015, through the date of

the decision. (Tr. 26-28.)

C.    Duty to Fully and Fairly Develop the Record

              We begin our analysis of the ALJ’s duty to develop the record
      with a brief overview of the importance of this duty. Normally in
      Anglo-American legal practice, courts rely on the rigors of the
      adversarial process to reveal the true facts of a case. However, social
      security hearings are non-adversarial. Well-settled precedent confirms
      that the ALJ bears a responsibility to develop the record fairly and
      fully, independent of the claimant’s burden to press his case. The
      ALJ’s duty to develop the record extends even to cases . . . where an
      attorney represented the claimant at the administrative hearing. The
      ALJ possesses no interest in denying benefits and must act neutrally in
      developing the record.

Snead v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004) (internal citations omitted).

“There is no bright line rule indicating when the Commissioner has or has not

adequately developed the record; rather, such an assessment is made on a case-by-

case basis.” Mouser v. Astrue, 545 F.3d 634, 639 (8th Cir. 2008) (citing Battles, 36

F.3d 43, 45 (8th Cir. 1994)). Errors that occur at the administrative hearing can

constitute a basis to remand. See Lewis v. Barnhart, 201 F. Supp. 2d 918, 939 (N.D.

Ind. 2002).


                                         -9-
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 10 of 21 PageID #: 742



      Zinselmeier avers that the ALJ’s statements at the hearing misled him and his

attorney and caused them to believe that the ALJ intended to find Zinselmeier

disabled in accordance with the Social Security Medical-Vocational Guidelines (the

grid) if he amended his onset date to his 55th birthday. Because of the ALJ’s

misleading statements, Zinselmeier claims he “stopped prosecuting this claim”

because he thought he had won. (ECF 15 at p. 5.) Zinselmeier’s counsel therefore

did not respond to the VE’s interrogatory answers, propound his own interrogatories

to the VE, or file a post-hearing brief.

      To the extent Zinselmeier contends that the ALJ’s statements at the hearing

constituted an oral decision of disability based on the amended onset date and a

finding that he was limited to light work, I agree with the Commissioner that the

ALJ’s statements are insufficient by themselves to constitute an oral decision on the

record. See 20 C.F.R. §§ 404.953(b), 416.1453(b). However, I agree with

Zinselmeier that the statements effectively caused him and counsel to stop actively

prosecuting Zinselmeier’s claims and possibly lured Zinselmeier into waiving

benefits prior to his 55th birthday. To the extent the Commissioner contends that

Zinselmeier and his counsel misunderstood the ALJ’s statements at the hearing and

that the ALJ merely stated that she would need to review the entire record before

issuing her decision, I disagree.

      A review of the hearing transcript in its entirety shows that after Zinselmeier


                                           - 10 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 11 of 21 PageID #: 743



testified to his limitations, the ALJ stated that Zinselmeier would “absolutely grid . .

. out” at age 55 with a limitation to light work and then suggested that Zinselmeier

amend his onset date to age 55 to achieve this result. (Tr. 48-49.) The ALJ also

said that benefits could be awarded before Zinselmeier’s 55th birthday if she could

find that he was limited to sedentary work before that date. She therefore said that,

because she had “basically looked at light” work during her initial review of the

record, she would examine the record more closely to see if she could find a

limitation to sedentary work. (Tr. 50.) In the context of the entire record, I

conclude that it was reasonable for Zinselmeier and his attorney to construe the

ALJ’s statements as an expression of her intent to award benefits as of Zinselmeier’s

55th birthday, at the very least. These statements were misleading, contributed to

counsel’s decision to forego examination of the VE and filing a post-hearing brief,

and led to an underdeveloped record.

      However, Zinselmeier’s counsel – both at the administrative level and on this

judicial review – are experienced attorneys in disability litigation and should be

familiar with the Social Security regulations. I am therefore not persuaded that they

believe(d) that the ALJ made an oral decision of disability on the record at the

hearing, as the ALJ’s statements alone do not satisfy the regulations’ requirements

for such a favorable decision. See 20 C.F.R. §§ 404.953(b), 416.1453(b) (oral

decision on record must be accompanied by exhibit entered into record that


                                         - 11 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 12 of 21 PageID #: 744



documents key data, findings of fact, and narrative rationale for decision).

Accordingly, at the conclusion of the hearing and throughout the remainder of the

administrative process, counsel should have known that the question of whether the

Commissioner conclusively determined Zinselmeier to be disabled remained an

open one. And because the burden of proving disability remained with Zinselmeier,

counsel’s decision to forego additional prosecution of the claim after the hearing

rests on Zinselmeier’s and his counsel’s shoulders, not the ALJ’s. See Leonard v.

Saul, No. 2:18-cv-00079 JAR, 2019 WL 4575745, at *4 (E.D. Mo. Sept. 20, 2019).

      So, while I agree that the record in this action is underdeveloped and that the

ALJ’s statements at the hearing may be partially to blame, I cannot conclude that the

ALJ’s conduct at the hearing alone caused this circumstance. Accordingly, remand

is not warranted on Zinselmeier’s claim that the ALJ’s statements resulted in her

failure to fully and fairly develop the record. However, as discussed below, the

matter will be remanded to the Commissioner because the ALJ’s RFC determination

is not supported by substantial evidence on the record as a whole. Upon remand,

Zinselmeier and the Commissioner will have the opportunity to fully develop the

record in the case.

D.    RFC Determination

      Residual functional capacity is the most a claimant can do despite his physical

or mental limitations. Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004).


                                         - 12 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 13 of 21 PageID #: 745



The ALJ bears the primary responsibility for assessing a claimant’s RFC based on

all relevant, credible evidence in the record, including medical records, the

observations of treating physicians and others, and the claimant’s own description of

his symptoms and limitations. Goff, 421 F.3d at 793; 20 C.F.R. §§ 404.1545(a),

416.945(a). The RFC “‘is a function-by-function assessment based upon all of the

relevant evidence of an individual’s ability to do work-related activities[.]’”

Roberson v. Astrue, 481 F.3d 1020, 1023 (8th Cir. 2007) (quoting S.S.R. 96-8p,

1996 WL 374184, at *3 (Soc. Sec. Admin. July 2, 1996)). A claimant’s RFC is a

medical question, however, and some medical evidence must support the ALJ’s

RFC determination. Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002);

Hutsell v. Massanari, 259 F.3d 707, 711–12 (8th Cir. 2001); Lauer v. Apfel, 245

F.3d 700, 703–04 (8th Cir. 2001). See also Combs v. Berryhill, 878 F.3d 642, 646

(8th Cir. 2017) (ALJ’s RFC assessment must be supported by some medical

evidence of claimant’s ability to function in the workplace). “An ALJ’s RFC

assessment which is not properly informed and supported by some medical evidence

in the record cannot stand.” Frederick v. Berryhill, 247 F. Supp. 3d 1014, 1021

(E.D. Mo. 2017) (citing Hutsell, 259 F.3d at 712).

      Section 405(b)(1) of Title 42 provides that “[e]vidence may be received at

any hearing before the Commissioner” and that the Commissioner shall render a

decision “on the basis of evidence adduced at the hearing.” Here, other than


                                         - 13 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 14 of 21 PageID #: 746



referencing the date on which the hearing was held, the ALJ’s written decision is

silent with regard to any testimony or evidence adduced or statements made at the

August 2018 hearing. Indeed, as stated by Zinselmeier’s counsel here, it is as

though the hearing never occurred. The ALJ did not acknowledge in her written

decision that Zinselmeier amended his alleged onset date of disability at the hearing;

she instead continually referred to December 30, 2015, as the alleged onset date.

The ALJ likewise did not acknowledge her on-the-record discussion with

Zinselmeier and his counsel about the likelihood of Zinselmeier’s eligibility for

benefits on his 55th birthday. And her written assessment of Zinselmeier’s

subjective statements of symptoms examines only the statements made in

Zinselmeier’s Function Report (see Tr. 24-25), which he completed in September

2016 – nearly two years before the August 2018 administrative hearing. At the

August 2018 hearing, Zinselmeier testified to being limited more than as described

in the Report, including that he experienced adverse side effects from medications,

relinquished household chores to his mother, and shopped only when his mother

shops. (Compare Tr. 225-35 with Tr. 42-48.) But the ALJ does not address these

statements, or any other hearing testimony, in her decision. Because an ALJ must

determine a claimant’s abilities as they exist at the time of the hearing, she cannot

rely on remote evidence to determine a claimant’s abilities. Frankl v. Shalala, 47

F.3d 935, 939 (8th Cir. 1995). Accordingly, I cannot say that the ALJ rendered her


                                         - 14 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 15 of 21 PageID #: 747



decision on the basis of evidence adduced at the hearing.

      The ALJ likewise improperly relied on remote medical evidence to support

her RFC determination by according great weight to a January 2017 opinion

rendered by a State-agency non-examining medical consultant and discounting other

substantial medical evidence of record that supports and is consistent with

Zinselmeier’s claims. Cf. Dolph v. Barnhart, 308 F.3d 876, 879 (8th Cir. 2002)

(appropriate to give less weight to opinion of physician who did not examine

claimant for impairment at issue and whose expertise did not coincide with

condition). Notably, the State-agency consultant rendered his opinion before

Zinselmeier’s amended onset date of disability and nineteen months before the

administrative hearing. As noted above, an ALJ must determine a claimant’s

abilities as they exist at the time of the hearing. She cannot rely on remote evidence

to determine a claimant’s abilities. Frankl, 47 F.3d at 939; see also Morse v.

Shalala, 32 F.3d 1228, 1230-31 (8th Cir. 1994) (ALJ erred by relying on old

medical report and gave no weight to subsequent supporting evidence).

      Nor did the State-agency consultant have the benefit of Zinselmeier’s medical

records from 2017 and 2018 that showed that Zinselmeier continued to complain of

and clinically exhibit debilitating tremors and, further, that he had developed

bilateral hip pain for which injection therapy was unsuccessful. See 20 C.F.R. §§

404.1527(c)(6), 416.927(c)(6) (ALJ must consider “the extent to which a medical


                                         - 15 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 16 of 21 PageID #: 748



source is familiar with the other information in [the claimant’s] case record”);

McCoy v. Astrue, 648 F.3d 605, 616 (8th Cir. 2011) (opinion of non-examining

medical consultant afforded less weight when consultant did not have access to

relevant medical records, including records made after date of assessment); Mayo ex

rel. D.L. v. Astrue, 4:11CV201 LMB, 2012 WL 996580 (E.D. Mo. Mar. 22, 2012)

(remanding, in part, because the only medical evidence supporting the ALJ’s finding

was over a year old and submitted by disability consultants who did not have the

benefit of the majority of the records before them).

      The ALJ also improperly considered the medical record in toto in this case as

demonstrated by her mischaracterization of the treatment notes and diagnoses

rendered by Zinselmeier’s treating and examining physicians. For instance, in

appearing to discredit Zinselmeier’s claims of disabling symptoms, the ALJ stated

that Zinselmeier’s hand tremor diagnosis was “evasive,” given that his physicians

never gave a “definitive diagnosis despite multiple diagnostic tests” and “repeated

clinical signs” indicated “no impairment.” (Tr. 26.) Contrary to the ALJ’s findings,

however, the record shows that beginning in April 2016 and continuing into 2018,

Zinselmeier’s treating and examining physicians repeatedly diagnosed him with

action and/or essential tremor and based these diagnoses on several clinical

examinations that showed, inter alia, impaired finger-to-nose test on the right

because of shaking, increased tremor with attempted use of the right hand for fine


                                         - 16 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 17 of 21 PageID #: 749



manipulation, increased tremor with intentional movement of the right hand,

difficulty picking up a coin from the floor, increased shaking tremors with right

hand when attempting to tie a shoelace, high amplitude tremor on the right with

flexion/extension and finger-to-nose testing, very shaky handwriting, course tremor

of right arm, inability to write, inability to complete a spiral with right arm. (See,

e.g., Tr. 566-67, 329, 338, 391-92, 601, 555, 433, 486, 483.)3 The discrepancy

between the actual evidence of record and the ALJ’s findings that there were no

definitive diagnoses or clinical findings of impairment undermines the ALJ’s

ultimate conclusion of non-disability. See Baumgarten v. Chater, 75 F.3d 366, 368-

69 (8th Cir. 1996).

       The ALJ also appeared to misapprehend observations made by examining

physicians in June and July 2016 that Zinselmeier’s tremor appeared to be an

intention-type tremor. (See Tr. 410, 331.) In her written decision, the ALJ stated

that the physicians found that “the tremor was intentional. Perhaps, but the

consultative psychologist did not indicate the presence of a somatoform element to


3
  “Essential tremor (ET) is a type of involuntary shaking movement. It has no identified cause. . . .
[I]maging studies (such as a CT scan of the head, brain MRI, and x-rays) are usually normal.”
Essential Tremor, MedlinePlus, https://medlineplus.gov/ency/article/000762.htm (last visited July
28, 2021). A physician’s diagnosis of essential tremor is made by performing a physical exam and
asking a patient about his medical and personal history. Id. Essential tremor is “the most common
form of action tremor,” which is “any tremor that is produced by voluntary contraction of muscles
. . . . As there are no validated serological, radiological, and pathological markers in ET, the
diagnosis is primarily based on clinical findings.” Dr. R. Bhidayasiri, Dep’t of Neurology, UCLA
Med. Ctr., Differential Diagnosis of Common Tremor Syndromes, Postgraduate Medical Journal,
BMJ Journals (vol. 81, issue 962) (2005), located at https://pmj.bmj.com/ content/81/962/756 (last
visited July 28, 2021).
                                               - 17 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 18 of 21 PageID #: 750



the tremor.” (Tr. 26.) An intention-type tremor, however, is defined as “a rhythmic,

oscillatory, and high amplitude tremor during a directed and purposeful motor

movement, worsening before reaching the target.” Franklyn Rocha Cabrero,

Orlando De Jesus, Intention Tremor, MedlinePlus, https://www.ncbi.nlm.nih.gov/

books/NBK560642/ (last updated July 12, 2021). “It is due to cerebellar

dysfunction.” Id. With her assumption that an “intentional” tremor must be rooted

in a psychological condition, the ALJ appeared to improperly “play doctor” by

drawing her own inferences from the medical records and making her own

independent medical findings. This is improper. Pate-Fires v. Astrue, 564 F.3d

935, 946-47 (8th Cir. 2009 ); Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000);

Rohan v. Chater, 98 F.3d 966, 970 (7th Cir.1996).

      The ALJ found that Zinselmeier had the RFC to perform medium work with

frequent grasping/handling and occasional fingering and writing with the right upper

extremity. As set out above, however, this RFC assessment was based on an

incomplete review of the record, erroneous factual findings, and misapprehension of

the medical evidence. Moreover, other than improperly relying on the remote

opinion of a non-examining consultant, the ALJ did not refer to any medical

evidence of record to support her findings regarding Zinselmeier’s ability to

manipulate his right arm and hand. Indeed, the ALJ engaged in no discussion or

analysis of any evidence as it relates to Zinselmeier’s RFC, that is, what he is able to


                                         - 18 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 19 of 21 PageID #: 751



do despite his impairments. An ALJ’s RFC assessment must discuss and describe

how the evidence supports each conclusion and must cite specific medical facts and

nonmedical evidence in doing so, as well as resolve any material inconsistencies or

ambiguities in the evidence of record. S.S.R. 96-8p, 1996 WL 374184, at *7. The

ALJ did not undergo this process here. In the absence of any thoughtful discussion

or analysis by the ALJ, I would be required to weigh the evidence in the first

instance or review the factual record de novo in order to find the ALJ’s RFC

assessment to be supported by substantial evidence on the record as a whole. This I

cannot do. See Naber v. Shalala, 22 F.3d 186, 188 (8th Cir. 1994).

      It is not clear as to what medical evidence, if any, the ALJ relied on to

conclude that Zinselmeier could perform medium work with frequent

grasping/handling and occasional fingering and writing with the right upper

extremity. Because the ALJ’s decision is unclear as to the medical basis for her

assessment of the degree to which Zinselmeier’s impairments affect her RFC, I must

remand the matter to the Commissioner for further proceedings. Lauer, 245 F.3d at

704-05.

E.    Reassignment to Another ALJ

      Zinselmeier requests that I order the matter to be assigned to a different ALJ

upon remand. I am aware of no authority that permits me to do this, and

Zinselmeier cites to none. The regulations commit the assignment of an ALJ to the


                                         - 19 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 20 of 21 PageID #: 752



Commissioner and provide for the Deputy Commissioner to reassign a case to an

ALJ other than the one originally assigned “[i]f circumstances warrant.” 20 C.F.R.

§§ 404.929, 416.1429. The regulations also provide for an administrative process

by which claimants may request a different ALJ because of prejudice or partiality.

See 20 C.F.R. §§ 404.940, 416.1440. Given these available administrative

processes, I will not order a reassignment.

                                      Conclusion

      Upon remand, the Commissioner shall obtain and provide the parties an

opportunity to submit additional medical evidence that addresses Zinselmeier’s

ability to function in the workplace, which may include contacting Zinselmeier’s

treating health care providers to clarify his limitations and restrictions in order to

ascertain what level of work, if any, he is able to perform. See Coleman v. Astrue,

498 F.3d 767 (8th Cir. 2007); Smith v. Barnhart, 435 F.3d 926, 930-31 (8th Cir.

2006). The Commissioner is also permitted to order additional examinations and

tests in order for her to make an informed decision regarding the extent to which

Zinselmeier’s impairments, both severe and non-severe, affect his ability to perform

work-related activities. Dozier v. Heckler, 754 F.2d 274, 276 (8th Cir. 1985); 20

C.F.R. §§ 404.1517, 416.907. Upon receipt of any additional evidence, the

Commissioner shall reconsider the record as a whole, reevaluate the credibility of

Zinselmeier’s own description of his symptoms and limitations, and reassess


                                          - 20 -
Case: 4:20-cv-00255-CDP Doc. #: 20 Filed: 08/16/21 Page: 21 of 21 PageID #: 753



Zinselmeier’s RFC – including the extent to which his RFC is affected by

medication side effects. See Owen v. Astrue, 551 F.3d 792, 802 (8th Cir. 2008).

Such reassessed RFC shall be based on some medical evidence in the record and

shall be accompanied by a discussion and description of how the evidence supports

each RFC conclusion. Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007).

      Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is

REVERSED, and this case is REMANDED to the Commissioner for further

proceedings consistent with this opinion.

      A separate Judgment is entered herewith.




                                       ____________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 16th day of August, 2021.




                                        - 21 -
